Citation Nr: 1617116	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for polyarthralgia/rheumatoid arthritis (formerly claimed as internal chronic pain and polyarthritis).  


REPRESENTATION

Appellant represented by: Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from September 1984 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in January 2016.  A transcript of that hearing is of record.

The Board notes that based on testimony provided by Veteran during the January 2016 hearing, the issues have been recharacterized as reflected above.  To that end, the Veteran clarified that the issues of entitlement to service connection for chronic internal pain and entitlement to service connection for polyarthritis was essentially one claim for service connection for polyarthralgia/rheumatoid arthritis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for fibromyalgia and polyarthralgia/rheumatoid arthritis.  She essentially argues that her disabilities are secondary to her service connected status post repair of bladder prolapse with corrective surgery times two and urethral obstruction status post urethropexy.  The Veteran claims that she was told that her fibromyalgia and polyarthritis resulted from long term catheterization from her bladder condition.  

The Veteran has not been afforded a VA examination in relation to her claims.  
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to afford her a VA examination.  Accordingly, the Board finds that a remand is warranted to determine if there is a correlation between the service-connected bladder disability and the current diagnoses of fibromyalgia and/or polyarthralgia/rheumatoid arthritis.  

The Board also notes that in a March 2005 claim, she referenced having been exposed to an environmental hazard in the Persian Gulf.  Accordingly, verification of Persian Gulf service should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf war.  See 38 C.F.R. § 3.317.  

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of her fibromyalgia and polyarthralgia/rheumatoid arthritis.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must render an opinion as to whether the diagnosed fibromyalgia and/or polyarthralgia/rheumatoid arthritis was caused and/or aggravated (i.e., worsened) beyond the natural progress by her service-connected bladder disability.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner's attention is directed to the Veteran's report that she was told that her fibromyalgia and polyarthritis resulted from long term catheterization from her service-connected bladder condition.  

If Persian Gulf war service is verified, request that the examiner provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the appellant has rheumatoid arthritis/polyarthralgia that is related to service.  Also, is the polyarthralgia a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

A complete, well-reasoned rationale must be provided for all opinions offered.  

3.	The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




